PER CURIAM.
Randy Lee Fulgham was convicted of four counts of battery and one count of an unnatural and lascivious act. On appeal, the state concedes that Mr. Fulgham’s sentence of eleven months and twenty-nine days for the latter count, a second-degree misdemeanor, exceeds the statutory maximum of sixty days. Accordingly, we vacate Mr. Fulgham’s sentence for the count of an unnatural and lascivious act and remand to the trial court for a sentence not exceeding the statutory maximum. Mr. *606Fulgham’s convictions on all five counts and his sentences for the remaining four counts are affirmed.
MINER, ALLEN, and BENTON, JJ„ CONCUR.